DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments are directed to new limitations added to the claims that define structure not disclosed by Shalev. The new ground of rejection set forth below is necessitated by the amendment.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2013/0158646 to Roeder (Roeder) cited by applicant in the IDS filed 7/24/2020.

With regard to claim 1, Roeder discloses a stent spring (220, fig. 6, paragraph 0045) for repairing a pipe (paragraph 0003, describing the field of intended use to be a body lumen such as a vessel or duct) comprising: 
a substantially tubular mesh structure (224/224/226/228, fig. 6, paragraph 0045) defining a void (the open space encircled by the stent shown in fig. 6), the void defining a central axis (the axis of the cylinder outline of the stent), the mesh structure comprising one or more strands (224/224, fig. 6), the one or more strands defining and encircling a plurality of openings (the legs of the stent define a plurality of openings as shown in fig. 6), wherein the stent spring is configurable in an expanded stent spring configuration (fig. 6, as shown in the expanded configuration of the stent) and a compressed stent spring configuration (fig. 7, as shown in the compressed configuration of the stent); and 
a tab (226, fig. 7, paragraph 0045) extending radially inward from the mesh structure into the void (as shown in fig. 7, the tabs of the stent extend radially inward of the other members 228 of the stent), the tab defining a tab opening (227, fig. 7, paragraph 0045).

With regard to claim 2, Roeder discloses the stent spring of claim 1 as set forth above, and further discloses comprising a compression mechanism (142, figs. 7-8, paragraph 0047) configured to engage the tab to bias the stent spring to the compressed stent spring configuration (as shown in fig. 7, the curve 144 of compression mechanism 142 is received by tab opening to compress the stent as described in paragraph 0047).

With regard to claim 3, Roeder discloses the stent spring of claim 2 as set forth above, and further discloses wherein the compression mechanism comprises a cable (the mechanism is a cable 142 that is threaded through the tab opening to allow the stent to be compressed against the lumen for deployment from outside the body of a patient to a target location within the body) configured to extend through the tab opening of the tab (as shown in fig. 7). 
Allowable Subject Matter
Claims 19 and 21-24 are allowed.
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims are allowable as indicated in the Office Action of 5/25/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753